PRESS RELEASE EXHIBIT 99.1 The Brink’s Company 1801 Bayberry Court P.O. Box 18100 Richmond, VA 23226-8100 USA Tel. 804.289.9600 Fax 804.289.9770 FOR IMMEDIATE RELEASE Contact: Investor Relations and Corporate Communications Brink’s Issues Statement on Robbery at Brussels Airport Value of Total Loss Not Confirmed, Brink’s Portion of Loss Covered by Insurance Program Loss Expected to Reduce First-Quarter Results, Full-Year Profit Outlook Reaffirmed RICHMOND, Va., February 20, 2013 – The Brink’s Company (NYSE: BCO) said today that, on February 18, an armed gang attacked a Swiss-bound plane at the airport in Brussels, Belgium, and stole an unconfirmed amount of diamonds, a portion of which was being shipped by Brink’s.No injuries have been reported. Brink’s has a longstanding insurance program in place to cover its losses.The total loss exposure has not been verified, and the loss exposure for Brink’s has not been disclosed.Brink’s has notified all of its customers affected by the robbery, who will be reimbursed promptly for all confirmed losses. While Brink’s expects the loss to have a significant impact on its first-quarter earnings, the robbery does not materially affect its full-year profit forecast.As a result, the company reaffirmed the full-year financial outlook it provided on February 1, which called for a segment profit margin between 6.0% and 6.5% on organic revenue growth of 5% to 8%. Brink’s is working with customers and the authorities to resolve all outstanding issues relating to this incident as quickly as possible. About The Brink’s Company The Brink’s Company (NYSE:BCO) is the world’s premier provider of secure transportation and cash management services.For more information, please visit The Brink’s Company website at www.Brinks.com or call 804-289-9709. # # #
